     Case 3:18-cv-00090-AWT Document 51 Filed 04/27/21 Page 1 of 13



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT
------------------------------x
ALEJANDRO PROSPER,             :
                               :
          Petitioner,          :
                               :
     v.                        :    Civ. No. 3:18-cv-00090-AWT
                               :
UNITED STATES OF AMERICA,      :
                               :
          Respondent.          :
------------------------------x


          RULING ON MOTION PURSUANT TO 28 U.S.C. ' 2255

     Petitioner Alejandro Prosper, proceeding pro se, filed a

petition pursuant to 28 U.S.C. ' 2255 to vacate, set aside or

correct his sentence.   As to one aspect of the petitioner=s

claims, the court concluded that a hearing was appropriate and

appointed counsel to represent the petitioner for purposes of

the hearing.   For the reasons set forth below, the petitioner=s

contentions are without merit and his motion is being denied.

     I. FACTUAL AND PROCEDURAL BACKGROUND

     On October 18, 2016, Prosper pleaded guilty to the

conspiracy charged in Count One of the Second Superseding

Indictment. The parties agreed in the plea agreement that the

total offense level was 21, based on a stipulated quantity of

not less than 2,000 oxycodone 30 mg tablets, and that the

defendant was in Criminal History Category IV.        This resulted in

an advisory Guidelines range for imprisonment of 57 to 71

months.
     Case 3:18-cv-00090-AWT Document 51 Filed 04/27/21 Page 2 of 13



     At the plea hearing, Magistrate Judge Merriam asked the

defendant if he was satisfied with his attorney and, based on

the defendant’s response, the court gave him an opportunity to

speak to the court outside of the presence of government

counsel. Prosper then stated that while he was satisfied with

his counsel’s explanation of the plea agreement, he thought he

could have gotten a better deal with respect to the quantity of

narcotics involved had he been represented by a different

attorney. See 3:15-cr-00168-AWT-11 Plea Transcript (ECF No. 725)

at 14-17. Court was recessed so the defendant and his counsel

could speak privately. Once Prosper and his attorney finished

their conversation, Magistrate Judge Merriam asked Prosper if he

was comfortable with the plea agreement and his lawyer and he

replied as follows:

          THE COURT: All right, and are you comfortable now
     with the plea agreement? Or --
          THE DEFENDANT: Yeah, I understand it a little
     better.
          THE COURT: Okay. Are you ready to go forward today?
          THE DEFENDANT: Yes.
          THE COURT: All right. So have you received enough
     information from Mr. Brown?
          THE DEFENDANT: Yes.
          THE COURT: And are you satisfied with his advice?
          THE DEFENDANT: Yes.

Id. at 17.

     The plea agreement contained an appellate waiver.         The

defendant agreed not to appeal or collaterally attack the


                                   2
     Case 3:18-cv-00090-AWT Document 51 Filed 04/27/21 Page 3 of 13



sentence imposed by the court if the Asentence does not exceed 71

months, a three-year term of supervised release, a $100 special

assessment, and a fine of $1 million . . . .@       3:15-cr-00168-AWT-

11 Plea Agreement (ECF No. 405) at 4. Government counsel talked

about the appellate waiver as part of a review of the terms of

the plea agreement. A bit later, Magistrate Judge Merriam

specifically directed the defendant=s attention to the part of

the plea agreement that set forth the appellate waiver. She had

the defendant sit down so he could read it better, stating, “And

Mr. Prosper, if you want to be seated, I want to make sure you

can really read that while we're talking about it.@        Plea

Transcript at 37. The judge then explained the appellate waiver

in detail to the defendant and asked him if he understood it.

Prosper responded in the affirmative. Magistrate Judge Merriam

made a finding and recommendation that the guilty plea should be

accepted, and it was accepted.

     The Presentence Report concluded that the defendant was

actually in Criminal History Category V, as opposed to Criminal

History Category IV.   However, in light of the parties= plea

agreement, the court departed pursuant to United States v.

Fernandez, 877 F.3d 1138 (2d Cir. 1989) to the agreed upon

advisory Guideline range of 57 to 71 months. The court imposed a

sentence of 57 months of imprisonment, to be served concurrently


                                   3
     Case 3:18-cv-00090-AWT Document 51 Filed 04/27/21 Page 4 of 13



with the state sentence the defendant was serving and to be

followed by a four-year term of supervised release. Because the

appellate waiver only covered up to a three-year term of

supervised release, the court advised the defendant that he had

the right to appeal the imposition of a four-year term of

supervised release. The defendant replied in the affirmative to

the court=s inquiry as to whether he understood his right to

appeal.

     The petition sets forth a number of claims. In Claim One,

Prosper claims that his waiver of his right to appeal and

collaterally attack his sentence was entered into Awithout full

understanding of the rights he was relinquishing.@        Petition (ECF

No. [1]) at 6 of 9. Claim Two is a claim for ineffective

assistance of counsel, which has three parts: (1) the defendant=s

counsel failed to object to misstatements in the Presentence

Report; (2) the defendant’s counsel failed to argue for a

concurrent sentencing departure under ' 5G1.3 of the Sentencing

Guidelines; and (3) the defendant’s counsel failed to file a

direct appeal of the sentence when requested to do so. In Claim

Three, Prosper contends that he “was denied procedural due

process when the district court failed to apply the parsimony

principle.” Petition (ECF No. 1) at 7.

     An evidentiary hearing was held with respect to the claim


                                   4
     Case 3:18-cv-00090-AWT Document 51 Filed 04/27/21 Page 5 of 13



that the defendant’s counsel failed to file a direct appeal of

the sentence when asked to do so.

     II. LEGAL STANDARD

     Federal prisoners can challenge a criminal sentence

pursuant to 28 U.S.C. § 2255 “only for a constitutional error, a

lack of jurisdiction in the sentencing court, or an error of law

or fact that constitutes a fundamental defect which inherently

results in complete miscarriage of justice.” Graziano v. United

States, 83 F.3d 587, 590 (2d Cir. 1996) (internal citation and

quotation marks omitted). A petitioner may obtain review of his

claims if he has raised them at trial or on direct appeal; if he

did not, such a procedural default can be overcome by a showing

of “cause” and “prejudice”, Ciak v. United States, 59 F.3d 296,

302 (2d Cir. 1995) abrogated on other grounds by Mickens v.

Taylor, 535 U.S. 162 (2002) (quoting Wainwright v. Sykes, 433

U.S. 72, 87 (1977)), or a showing of constitutionally

ineffective assistance of counsel, see Johnson v. United States,

313 F.3d 815, 817 (2d Cir. 2002); Murray v. Carrier, 477 U.S.

478, 487-88 (1986).

     Section 2255 provides that a district court should grant a

hearing “[u]nless the motion and the files and records of the

case conclusively show that the prisoner is entitled to no

relief.” 28 U.S.C. § 2255(b). However, “[t]he language of the


                                   5
     Case 3:18-cv-00090-AWT Document 51 Filed 04/27/21 Page 6 of 13



statute does not strip the district courts of all discretion to

exercise their common sense.” Machibroda v. United States, 368

U.S. 487, 495 (1962). In making its determination regarding the

necessity for a hearing, a district court may draw upon its

personal knowledge and recollection of the case. See Blackledge

v. Allison, 431 U.S. 63, 74 n.4 (1997); United States v. Aiello,

900 F.2d 528, 534 (2d Cir. 1990). Thus, a § 2255 petition, or

any part of it, may be dismissed without a hearing if, after a

review of the record, the court determines that the motion is

without merit because the allegations are insufficient as a

matter of law.

     III. DISCUSSION

     The defendant has waived his right to raise all of his

claims except with respect to the imposition of a term of

supervised release that was more than three years. His

contentions with respect to his attorney not filing an appeal

with respect to the four-year term of supervised release are

without merit.

          A. Knowing and Voluntary Waiver

     "[I]n no circumstances ... may a defendant, who has secured

the benefits of a plea agreement and knowingly and voluntarily

waived the right to appeal a certain sentence, then appeal the

merits of a sentence conforming to the agreement. Such a remedy


                                   6
     Case 3:18-cv-00090-AWT Document 51 Filed 04/27/21 Page 7 of 13



would render the plea bargaining process and the resulting

agreement meaningless." United States v. Hawkins, 513 F.3d 59,

61 (2d Cir. 2008), cert. denied, 553 U.S. 1060 (2008). See also

United States v. Djelevic, 161 F.3d 104, 106 (2d Cir. 1998) (per

curiam) (“It is by now well-settled that a defendant’s knowing

and voluntary waiver of his right to appeal a sentence within an

agreed upon guideline range is enforceable.”). A defendant’s

waiver of his right to file a collateral attack under § 2255 is

as enforceable as a waiver of his rights to file a direct

appeal. See Garcia-Santos v. United States, 273

F.3d 506, 509 (2d Cir. 2001) (“The reasons for enforcing waivers

of direct appeal in [cases where the grounds for appeal arose

after the plea agreement was entered] lead us to the same

conclusion as to waivers of collateral attack under § 2255.”).

     Although there are certain limited exceptions to this rule,

none are applicable here. The exceptions are:

     when the waiver was not made knowingly, voluntarily, and
     competently, when the sentence was imposed based on
     constitutionally impermissible factors, such as ethnic,
     racial or other prohibited biases, when the Government
     breached the plea agreement, or when the sentencing court
     failed to enunciate any rationale for the defendant's
     sentence, thus amounting to an abdication of judicial
     responsibility . . . .

United States v. Gomez-Perez, 215 F.3d 315, 319 (2d Cir. 2000)

(quotation marks and citations omitted).



                                   7
     Case 3:18-cv-00090-AWT Document 51 Filed 04/27/21 Page 8 of 13



     Prosper contends that his waiver of his right to

collaterally attack his sentence was not knowing and voluntary.

But the record establishes that he knowingly and voluntarily

entered into a plea agreement with a valid and enforceable

waiver of his right to collaterally attack his sentence. As set

forth above, the waiver and its consequences were discussed, at

length, several times throughout the plea hearing before

Magistrate Judge Merriam. The waiver was discussed again at the

end of the sentencing hearing and Prosper did not voice any

concern about the waiver or his understanding of the provision

in the plea agreement.

     Prosper argues that

     Petitioner submits that he as a layperson standing before the
     court while entering of the plea of guilty, was totally
     reliant on the advice of counsel. In this regard, [i]t [i]s
     unfair to presume that from whatever explanation counsel
     might offer beyond reading the waiver provision, a reasonably
     educated layperson will digest how little recourse exists to
     bring a post-conviction challenge.

Petition (ECF No. 1) at 6.    This contention ignores what

actually happened at the plea hearing. As set forth above,

Prosper was not totally reliant on whatever explanation defense

counsel offered because the judge took pains to explain the

waiver provision to Prosper.

          B. No Appeal of the Four-Year Supervised Release Term

     The defendant waived the imposition of a term of supervised


                                   8
     Case 3:18-cv-00090-AWT Document 51 Filed 04/27/21 Page 9 of 13



release if it did not exceed three years, and the court imposed

a four-year term of supervised release.      Accordingly, his waiver

of the right to appeal or collaterally attack his sentence did

not cover the supervised release term. The defendant asserts

that he was denied effective assistance of counsel because the

attorney who represented him at sentencing failed to file a

direct appeal of the sentence when requested to do so.

     To prevail on an ineffective assistance of counsel claim,

the petitioner must show, first, that his “counsel’s

representation fell below an objective standard of

reasonableness” and, second, that “there is a reasonable

probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.” Strickland

v. Washington, 466 U.S. 668, 688, 694 (1984).

     To satisfy the first, or “performance,” prong, the defendant
     must show that counsel’s performance was “outside the wide
     range of professionally competent assistance,” [Strickland,
     466 U.S.] at 690, and to satisfy the second, or “prejudice,”
     prong, the defendant must show that “there is a reasonable
     probability that, but for counsel’s unprofessional errors,
     the result of the proceeding would have been different,” id.
     at 694.

Brown v. Artuz, 124 F.3d 73, 79-80 (2d Cir. 1997). In this

context, “there is no relevant difference between an

[attorney’s] act of commission and an act of omission.” Padilla

v. Kentucky, 559 U.S. 356, 370 (2010) (internal quotation marks



                                   9
     Case 3:18-cv-00090-AWT Document 51 Filed 04/27/21 Page 10 of 13



omitted). Rather, “[t]he court must then determine whether, in

light of all the circumstances, the identified acts or omissions

were outside the wide range of professionally competent

assistance.” Strickland, 466 U.S. at 690.

     Failure by defense counsel to file a direct appeal of his

client’s sentence when requested to do so is clearly outside

range of professionally competent assistance. However, the

evidence at the hearing shows that did not occur here.

     As an initial matter the court notes that although the

petition alleges that defense counsel refused to file an appeal,

Prosper explained during the hearing that those were not his

words. Prosper and his family members hired a paralegal who

drafted the petition, and Prosper testified that the paralegal

did not do a thorough job and the “refused” language was not his

words. Rather, Prosper stated that his thinking was that,

because the court imposed a four-year supervised release term,

he could then appeal all aspects of his sentence, and he wanted

to appeal but his attorney talked him out of it. Prosper

testified that he had a conversation with his attorney, which

took place in the brief period between court being adjourned and

the marshals arriving at the defense table to place handcuffs on

him and escort him to the lockup. Prosper concedes that he had

only a brief moment during which he could have talked with his


                                   10
     Case 3:18-cv-00090-AWT Document 51 Filed 04/27/21 Page 11 of 13



attorney once the proceeding ended because the marshals took him

out of the courtroom as soon as it ended. He also concedes that

at the end of the proceeding he told his attorney that he was

content with the sentence. Overall, however, Prosper’s

recollection was very fuzzy, even as to the conversation he had

in prison that led him to conclude that he should file a habeas

petition. Also, he testified that he was feeling overwhelmed at

the end of the sentencing hearing because he had just been given

more time in prison than he was expecting.

     Prosper’s sentencing counsel testified that once court

adjourned, the marshals arrived very quickly to usher Prosper

away and that Prosper was focused on looking at his family and

hearing remarks that family members were making to him as he was

taken from the courthouse. His counsel recalls shaking Prosper’s

hand and wishing him good luck and that, at that point, Prosper

indicated that he was content with his sentence. Prosper’s

counsel testified that there was no conversation about an

interest in appealing.

     The court finds there was no conversation about an appeal.

Defense counsel’s testimony about there not being sufficient

time to have the type of conversation Prosper described is

consistent with the court’s observations with respect to how

quickly the marshals arrive at the defense table to place


                                   11
     Case 3:18-cv-00090-AWT Document 51 Filed 04/27/21 Page 12 of 13



handcuffs on a defendant once court is recessed or adjourned. In

addition, Prosper’s recollection of events is too fuzzy to be

reliable. This is not surprising, given that he was feeling

overwhelmed at the time because he had just received a prison

sentence that was longer than he was expecting and things were

happening very quickly. Thus, the court concludes that Prosper

did not receive ineffective assistance of counsel by virtue of

the fact that there was no appeal of the imposition of the four-

year term of supervised release.

     Prosper does not identify the possible grounds for an

appeal of the imposition of a four-year term of supervised

release. But at sentencing the court explained that it was

particularly important to impose a sentence that deterred the

defendant from committing crimes in the future. See 3:15-cr-

00168-AWT-11 Sentencing Tr. (ECF No. 724) at 32-33. For the

reasons discussed during the sentencing hearing, the court

imposed the four-year term of supervised release, even though

the Guidelines range was three years.

     Nor did Prosper indicate any grounds for appealing or

collaterally attacking the four-year term of supervised release

during his testimony at the hearing for this claim. Rather, he

indicated that he saw the right to appeal the imposition of the

four-year term of supervised release as an opportunity to appeal


                                   12
     Case 3:18-cv-00090-AWT Document 51 Filed 04/27/21 Page 13 of 13



the other aspects of the sentence.

     The court finds Prosper’s allegations with respect to the

four-year term of supervised release to be without merit.

     IV. CONCLUSION

     For the reasons set forth above, the Petition Pursuant to

28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a

Person in Federal Custody (ECF No. 1) is hereby DENIED. The

court will not issue a certificate of appealability because the

petitioner has not made a substantial showing of the denial of a

constitutional right. See 28 U.S.C. § 2253(c)(2).

     The Clerk shall close this case.

     It is so ordered.

     Dated this 27th day of April, 2021, at Hartford,

Connecticut.




                                                  /s/AWT
                                             Alvin W. Thompson
                                        United States District Judge




                                   13
